DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) and in further view of Zia (USP 7096933) hereinafter referred to as Stutz, Wisniewski and Zia, respectively.
Regarding Claim 1, Stutz discloses an indirect heat exchanger comprising:
a plurality of circuit tubes (63) including a first circuit tube (rightmost tube as shown in figure 6, extending between the manifolds (61 and 62)) and a second circuit tube (second rightmost tube as shown in figure 6, extending between the manifolds (61 and 62));	
inlet (61) and outlet (62) headers connected to the circuit tubes (shown in figure 6, the circuit tubes being the complete tube runs between the upper manifold (61) and the lower manifold (62)); 

a sump (“sump for collecting the spray tree over the coils”, col. 1 ll. 62-63) configured to collect evaporative fluid from the circuit tubes (shown in figure 1); 
a pump (46) configured to pump evaporative fluid from the sump to the evaporative fluid supply (shown in figure 6); 
a fan (81) and a motor (82) operable to cause air to move over the circuit tubes (shown in figure 6); 
each circuit tube extending in a series of run lengths and return bends (shown in figures 6-7, pipe lengths extending between bends). Stutz fails to disclose each circuit tube having a decreasing horizontal cross sectional dimension and an increasing vertical cross sectional dimension as the circuit tube extends from adjacent the inlet header to adjacent the outlet header.
Wisniewski, also drawn to a heat exchange having flow channels between headers, teaches each circuit tube (90 and 80, being the tubes on the inlet and outlet of the oil cooler (14)) having a decreasing horizontal cross sectional dimension (shown in figures 3-4, wherein b3 is greater than b2, see col. 4 ll. 43-45) and an increasing vertical cross sectional dimension (“It is appreciated however, that the tubes 90 having a larger hydraulic diameter may define other dimensions for a3 and b3 while still defining a larger hydraulic diameter” col. 4 ll. 44-47) as the circuit tube (90 and 80) extends from adjacent the inlet header (36) to adjacent the outlet header (38), “The oil cooler 14 is configured such that half of the tubes (the third series of tubes 90) carry refrigerant from the oil cooler inlet header 36 to the second header 22 (from right to left as viewed in FIG. 1).  Oil then flows from the second header 22, through the second series of tubes 80 and 90, and back to the oil cooler outlet header 38 (from left to right as viewed in FIG. 1)”, col. 3 ll. 48-54).
While Wisniewski does not explicitly disclose successively increasing the height (a3-a2) of the channel along with decreasing the width (b3-b2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height of the channel, since such a modification would have involved a mere change in the size (or dimension) of the channel.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Wisniewski explicitly discloses that the hydraulic diameter of the tubes (90) are greater than the hydraulic diameter of the downstream tubes (80), wherein the dimensions (height and width) of the tubes may be altered to achieve the aforementioned effect (see col. 4 ll. 44-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height and decrease the width of the channels in successive fluid paths while maintaining a decreasing hydraulic diameter in order to control fluid velocity and pressure drop through the heat exchanger. 
 further teaches run lengths of the first (rightmost tube as shown in figure 6 of Stutz, extending between the manifolds (61 and 62)) and second circuit tube (second rightmost tube as shown in figure 6 of Stutz, extending between the manifolds (61 and 62)) that are adjacent the inlet header (shown in figure 6 of Stutz), the run lengths adjacent the inlet header having a first horizontal distance therebetween (shown in figure 6 of Stutz); 
run lengths of the first and second circuit tube that are adjacent the outlet header (shown in figure 6 of Stutz), the run lengths adjacent the outlet header having a second horizontal distance therebetween (shown in figure 6 of Stutz); and wherein 
the first distance is smaller than the second distance (the distance between the tubes at the inlet manifold corresponds to their respective width, wherein when the aligned pipes of Stutz are modified to be thinner at the outlet the spacing will correspondingly increase, see the diagram below for a visual representation). 


[AltContent: textbox (Width 2 (Outlet))][AltContent: textbox (Width 1 (Inlet) )][AltContent: arrow][AltContent: arrow]
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
[AltContent: arrow][AltContent: arrow]



Further, in addition to the visual representation above and for evidentiary purposes, Zia, also drawn to a heat exchanger having passages that change in shape, 
run lengths of the first and second circuit passages that are adjacent the outlet header (12, wherein the flow passages leave the panels at the outlet (14) adjacent the collector (13)), the run lengths adjacent the outlet header having a second horizontal distance therebetween (shown in figure 1 and figures 3A, wherein a spacing distance is shown between respective flow outlets (14)); and wherein the first distance is smaller than the second distance (shown in figure 1 and figures 3A, wherein when the flow passages within the panels (11) are situated adjacently as in figure 1, the thinner portions (23) of the flow channel are spaced further apart than the thicker portions (19), also demonstrated in the side by side cross sectional figures of 3A-3C).
Regarding Claim 3, a modified Stutz further teaches each circuit tube run length is of a uniform horizontal cross sectional dimension and a uniform vertical cross sectional dimension for the entire length of the circuit tube run length (shown in figures 6-7 of Stutz and further taught in figures 3-4 of Wisniewski).
Regarding Claim 4, a modified Stutz further teaches the circuit tubes each have an inner surface that defines a fluid flow path and an outer surface opposite the inner surface, the inner surface and the outer surface having matching cross-sectional shapes throughout the circuit tube (shown in figures 6-7 of Stutz).
Regarding Claim 5, a modified Stutz further teaches the run lengths of each circuit tube have the same internal surface area and the same external surface area (shown in figures 6-7 of Stutz, wherein the modified tubes of Stutz, as taught by Wisniewski, maintain the same shape throughout their respective extensions between manifolds).
Regarding Claim 6, although Stutz teaches run lengths of the first and second circuit tubes that are adjacent the inlet header each have a first ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length; wherein 
the run lengths of the first and second circuit tubes that are adjacent the outlet header each have a second ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length; and wherein 
the second ratio is larger than the first ratio (previously taught by Wisniewski in the rejection of Claim 1, wherein at least the width of the tube (90) is greater than the width of the subsequent tube (80) relative to the flow path. Therefore, the ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length at the inlet is less than the aforementioned ratio at the outlet).
Regarding Claim 7, a modified Stutz fails to explicitly disclose the first ratio is in the range of one to two, and the second ratio is greater than the first ratio but less than six. Since Wisniewski does, however, disclose that the second ratio is greater than the first ratio and that the progressive shape change of the interior of the tube has an impact on heat transfer, pressure drop, flow velocity, etc...; the value of the second ratio See MPEP 2144.05 II.
Regarding Claim 8, a modified Stutz further teaches the run lengths of each circuit tube include run lengths having a non-circular cross section (shown in figures 3-4 of Wisniewski, wherein a racetrack passage shape is shown); and wherein the run lengths of each circuit tube have a uniform circumference (shown figures 3-4 of Wisniewski, further Stutz teaches a uniform circumference for the respective tubes).
Regarding Claim 12, Stutz further discloses each circuit tube has a unitary, one-piece construction (shown in figure 7, wherein the tubes are unitary as they extend from the inlet manifold to the outlet manifold).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in view of Zia (USP 7096933) as applied in Claims 1, 3-8 and 12 above and in further view of Brandner (Translation of German Patent Document DE 102011113045) hereinafter referred to as Brandner.
Regarding Claim 2, although Stutz discloses each circuit tube has a vertical distance between adjacent run lengths of the circuit tube as the circuit tube extends from adjacent the inlet header to adjacent the outlet header (shown in figures 6-7), Stutz fails to disclose the vertical distance decreasing as the circuit tube extends from adjacent the inlet header to adjacent the outlet header. 
Brandner, also drawn to a heat exchanger having a fluid flow circuit, teaches a flow channel (shown in figure 3e, wherein the flow circuit has an inlet at the top right of the heat exchanger and an outlet at the bottom left) having a distance between adjacent run lengths (shown in figure 3e, being the distance between the straight portions of the flow circuit), the distance decreasing as the flow path extends from adjacent the inlet to adjacent the outlet (shown in figure 3e). Brandner states, “The heat transfer areas are thus concentrated in the heat exchanger towards the outflow area of the first channel group. This reduces in particular the high temperature change rates near the inflow area of the first channel group in the temperature profile over the channel length of the first channel group, while these change rates in the outflow area increase in turn due to the higher density of active heat transfer areas”, ¶ [46]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the circuit tubes of Stutz with the vertical .         

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in view of Zia (USP 7096933) as applied in Claims 1, 3-8 and 12 above and in further view of Jamieson (USP 5417199) hereinafter referred to as Jamieson.
Regarding Claim 7, in addition to a modified Stutz, Jamieson, also drawn to a heat exchanger having tubing with a reduction in cross sectional area, teaches a first ratio of the first vertical cross sectional dimension (top to bottom direction in figures 8A-8C) to the first horizontal cross sectional dimension (right to left direction in figures 8A-8C) exists near the inlet end of each coil circuit (shown in figure 7, inlet end, 51, as being a circle, therefore the ratio is 1/1), and a second ratio of the second vertical cross sectional dimension to the second horizontal cross sectional dimension exists near the outlet end of each coil circuit, and wherein the second ratio is larger than the first ratio (shown in figure 8C, wherein the ratio of region (84c) in the vertical direction to the horizontal direction is larger than 1/1) and the first ratio is in the range of one to two (see above), and the second ratio is greater than the first ratio (see above) but less than six.
Jamieson fails to explicitly disclose the second ratio is less than 6.0. Since Jamieson does, however, disclose that the second ratio is greater than the first ratio and See MPEP 2144.05 II.
Regarding Claim 9, although Stutz discloses all of the run lengths of the circuit tubes that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube (shown in figures 6-7) and Wisniewski teaches changing the shape of a tubular passage, a modified Stutz fails to disclose the run lengths of the first and second circuit tube that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with the run lengths of the first and second circuit tube that are adjacent the inlet header each including a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange tubes thereby enhancing heat transfer from the working fluid within the tube to the working fluid flowing over the tube.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in view of Zia (USP 7096933) as applied in Claims 1, 3-8 and 12 above and in further view of Merrill (USP 4755331) hereinafter referred to as Merrill.
Regarding Claims 10 and 21, although Stutz discloses return bends as part of the tube and Wisniewski teaches tubes with a modified shape, Stutz fails to disclose each modified circuit tube return bend is circular in cross section.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with each circuit tube return bend being circular in cross section, as taught by Merrill, the motivation being to create a tubular spacing that does not block external working fluid thereby enhancing heat exchange between the working fluids.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) in view of Zia (USP 7096933) as applied in Claims 1, 3-8 and 12 above and in further view of Abbott (USP 5,353,868) hereinafter referred to as Abbott.
Regarding Claim 11, although Stutz discloses a metal heat exchanger, Stutz fails to disclose each circuit tube includes galvanized steel, stainless steel, aluminum, or copper.
Abbott, also drawn to a heat exchanger having tubular portions of a different shape, teaches the circuit tube is comprised of aluminum (col. 4 ll. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Stutz with an aluminum tube, as taught by Abbott, the motivation being to increase heat exchange with a material known to have a high thermal conductivity while also being corrosion resistant and readily available. 


Claims 13-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822).
Regarding Claim 13, Stutz discloses indirect heat exchanger comprising: 
a plurality of circuit tubes (63); 
inlet (61) and outlet (62) headers connected to the circuit tubes (shown in figures 6-7); 
an evaporative fluid supply (shown in figure 6, wherein water is delivered through the nozzles (72)) configured to distribute evaporative fluid onto the circuit tubes (shown in figure 6); 
a sump (“sump for collecting the spray tree over the coils”, col. 1 ll. 62-63) configured to collect evaporative fluid from the circuit tubes (shown in figure 1); 
a pump (46) configured to pump evaporative fluid from the sump to the evaporative fluid supply (shown in figure 6); 
a fan (81) and a motor (82) operable to cause air to move over the circuit tubes (shown in figure 6); 

the plurality of circuit tubes including a first circuit tube (rightmost tube as shown in figure 6, extending between the manifolds (61 and 62)); 
Stutz fails to disclose each circuit tube having a decreasing horizontal cross sectional dimension and an increasing vertical cross sectional dimension as the circuit tube extends from adjacent the inlet header to adjacent the outlet header;
the run lengths of the first circuit tube including: 
a first pair of run lengths both having a first horizontal cross sectional dimension and a first vertical cross sectional dimension; and 
a second pair of run lengths both having a second horizontal cross sectional dimension less than the first horizontal cross sectional dimension and a second vertical cross sectional dimension larger than the first vertical cross sectional dimension.
Wisniewski, also drawn to a heat exchange having flow channels between headers, teaches each circuit tube (90 and 80, being the tubes on the inlet and outlet of the oil cooler (14)) having a decreasing horizontal cross sectional dimension (shown in figures 3-4, wherein b3 is greater than b2, see col. 4 ll. 43-45) and an increasing vertical cross sectional dimension (“It is appreciated however, that the tubes 90 having a larger hydraulic diameter may define other dimensions for a3 and b3 while still defining a larger hydraulic diameter” col. 4 ll. 44-47) as the circuit tube (90 and 80) extends from adjacent the inlet header (36) to adjacent the outlet header (38), “The oil cooler 14 is configured such that half of the tubes (the third series of tubes 90) carry refrigerant from the oil cooler inlet header 36 to the second header 22 (from right to left as viewed in FIG. 1).  Oil then flows from the second header 22, through the second series of tubes 80 and 90, and back to the oil cooler outlet header 38 (from left to right as viewed in FIG. 1)”, col. 3 ll. 48-54) and
the run lengths of a circuit tube including: 
a first pair of run lengths (shown in figure 1, wherein there are three run lengths having tubes (90)) both having a first horizontal cross sectional dimension and a first vertical cross sectional dimension (shown in figure 4); and 
a second pair of run lengths (shown in figure 1, wherein there are three run lengths having tubes (80)) both having a second horizontal cross sectional dimension less than the first horizontal cross sectional dimension (shown in figures 3-4) and a second vertical cross sectional dimension larger than the first vertical cross sectional dimension (see analysis below).
While a modified Stutz does not explicitly disclose successively increasing the height (a3-a2) of the channel along with decreasing the width (b3-b2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to increase the height of the channel, since such a modification would have involved a mere change in the size (or dimension) of the channel.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 
Regarding Claim 14, a modified Stutz further teaches each circuit tube run length is of a uniform horizontal cross sectional dimension and a uniform vertical cross sectional dimension for the entire length of the circuit tube run length (shown in figures 6-7 of Stutz and further taught in figure 1 of Wisniewski).
Regarding Claim 15, a modified Stutz further teaches the circuit tubes each have an inner surface that defines a fluid flow path and an outer surface opposite the inner surface, the inner surface and the outer surface having matching cross-sectional shapes throughout the circuit tube (shown in figures 6-7 of Stutz).
Regarding Claim 16, a modified Stutz further teaches the run lengths of each circuit tube have the same internal surface area and the same external surface area (shown in figures 6-7 of Stutz, wherein the modified tubes of Stutz, as taught by Wisniewski, maintain the same shape throughout their respective extensions between manifolds).
Regarding Claim 17, a modified Stutz further teaches run lengths of the first and second circuit tubes that are adjacent the inlet header each have a first ratio of the 
the run lengths of the first and second circuit tubes that are adjacent the outlet header each have a second ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length; and wherein 
the second ratio is larger than the first ratio (previously taught by Wisniewski in the rejection of Claim 1, wherein at least the width of the tube (90) is greater than the width of the subsequent tube (80) relative to the flow path. Therefore, the ratio of the vertical cross sectional dimension of the run length to the horizontal cross sectional dimension of the run length at the inlet is less than the aforementioned ratio at the outlet).
Regarding Claim 18, a modified Stutz fails to explicitly disclose the first ratio is in the range of one to two, and the second ratio is greater than the first ratio but less than six. Since Wisniewski does, however, disclose that the second ratio is greater than the first ratio and that the progressive shape change of the interior of the tube has an impact on heat transfer, pressure drop, flow velocity, etc...; the value of the second ratio constitutes a defined impact on heat transfer based on the progressively changing cross sectional area. Therefore, the ratio of the vertical cross sectional dimension of each circuit tube run length to the horizontal cross sectional dimension is recognized is a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that when a larger ratio exists or rather that the vertical dimension increases and the horizontal dimension decreases the working fluid within the tube is slowed and the resistance to flow increases. The slowdown of fluid allows for See MPEP 2144.05 II.
Regarding Claim 19, a modified Stutz further teaches the run lengths of each circuit tube include run lengths having a non-circular cross section (shown in figures 3-4 of Wisniewski, wherein a racetrack passage shape is shown); and wherein the run lengths of each circuit tube have a uniform circumference (shown figures 3-4 of Wisniewski, further Stutz teaches a uniform circumference for the respective tubes).
Regarding Claim 23, Stutz further discloses each circuit tube has a unitary, one-piece construction (shown in figure 7, wherein the tubes are unitary as they extend from the inlet manifold to the outlet manifold).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) as applied in Claims 13-19 and 23 above and in further view of Jamieson (USP 5417199) hereinafter referred to as Jamieson.
Regarding Claim 18, in addition to a modified Stutz, Jamieson, also drawn to a heat exchanger having tubing with a reduction in cross sectional area, teaches a first ratio of the first vertical cross sectional dimension (top to bottom direction in figures 8A-8C) to the first horizontal cross sectional dimension (right to left direction in figures 8A-
Jamieson fails to explicitly disclose the second ratio is less than 6.0. Since Jamieson does, however, disclose that the second ratio is greater than the first ratio and that the progressive shape change of the interior of the tube has an impact on heat transfer; the value of the second ratio constitutes a defined impact on heat transfer based on the progressively changing cross sectional area. Therefore, the ratio of the vertical cross sectional dimension of each circuit tube run length to the horizontal cross sectional dimension is recognized is a result-effective variable, i.e. a variable that achieves a recognized result. In this case, the recognized result is that when a larger ratio exists or rather that the vertical dimension increases and the horizontal dimension decreased the working fluid within the tube is slowed and the resistance to flow increases. The slowdown of fluid allows for further heat exchange at the expense of pressure drop within the tube system. Therefore, since the general conditions of the claim, i.e. that the second ratio is greater than the first ratio, were disclosed in the prior art by Jamieson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the See MPEP 2144.05 II.
Regarding Claim 20, although Stutz discloses all of the run lengths of the circuit tubes that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube (shown in figures 6-7) and Wisniewski teaches changing the shape of a tubular passage, a modified Stutz fails to disclose the run lengths of the first and second circuit tube that are adjacent the inlet header each include a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube.
Jamieson, also drawn to a tubular heat exchanger, teaches the run lengths of a circuit tube adjacent the inlet includes a cylindrical outer surface (shown in figure 7, wherein the first run length of tubing from the inlet to the bottom most return bend is circular) extending from adjacent the inlet to adjacent one of the return bends of the circuit tube (shown in figure, further Jamieson teaches successive shape changes of the tube downstream of the circular run length, thereby presenting a teaching of having a circular run length upstream of tube transitioning portions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with the run lengths of the first and second circuit tube that are adjacent the inlet header each including a cylindrical outer surface extending from adjacent the inlet manifold to adjacent one of the return bends of the circuit tube, as taught by Jamieson, the motivation being to control the velocity of the fluid flowing through the heat exchange .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) as applied in Claims 13-19 and 23 above and in further view of Merrill (USP 4755331) hereinafter referred to as Merrill.
Regarding Claim 21, although Stutz discloses return bends as part of the tube and Wisniewski teaches tubes with a modified shape, Stutz fails to disclose each modified circuit tube return bend is circular in cross section.
Merrill, also drawn to an evaporative heat exchanger having tubular circuits, teaches elongated tube sections with each circuit tube return bend being circular in cross section (see abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubular circuits of Stutz with each circuit tube return bend being circular in cross section, as taught by Merrill, the motivation being to create a tubular spacing that does not block external working fluid thereby enhancing heat exchange between the working fluids.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stutz (USP 2890864) in view of Wisniewski (USP 7143822) as applied in Claims 13-19 and 23 above and in further view of Abbott (USP 5,353,868) hereinafter referred to as Abbott.
Regarding Claim 22, although Stutz discloses a metal heat exchanger, Stutz fails to disclose each circuit tube includes galvanized steel, stainless steel, aluminum, or copper.
Abbott, also drawn to a heat exchanger having tubular portions of a different shape, teaches the circuit tube is comprised of aluminum (col. 4 ll. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Stutz with an aluminum tube, as taught by Abbott, the motivation being to increase heat exchange with a material known to have a high thermal conductivity while also being corrosion resistant and readily available. 
Additionally, Stutz discloses the claimed invention except for each circuit tube is comprised of galvanized steel, stainless steel, aluminum, or copper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have each circuit tube is comprised of galvanized steel, stainless steel, aluminum, or copper, since it has been held to be within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763